Citation Nr: 1102130	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disability, to include as secondary to the left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied 
entitlement to service connection for left and right knee 
disabilities.  

2.  Subsequent to the September 2005 rating decision, the Veteran 
did not initiate an appeal as to that decision by submitting a 
notice of disagreement but, instead, submitted new evidence in 
support of his claims, requesting VA to determine if a change was 
warranted in the previous decision.  

3.  Following the submission of new evidence in support of the 
Veteran's claims, the RO again denied the claims of service 
connection for left and right knee disabilities in rating 
decisions dated November 2006, February 2007 (issued in March 
2007), and May 2007.  

4.  The Veteran did not submit any communication expressing 
dissatisfaction or disagreement with the September 2005 rating 
decision or contest the result of that decision prior to 
September 2006 and, thus, the September 2005 rating decision 
became final.  

5.  The Veteran has not submitted any communication expressing 
dissatisfaction or disagreement with the rating decisions issued 
in November 2006, March 2007, or May 2007 or a desire to contest 
the result of those decisions, and thus, those rating decisions 
became final. 

6.  Since the May 2007 rating decision, evidence that is new, 
that relates to an unestablished fact necessary to substantiate 
the claims of service connection for a left knee disability and a 
right knee disability, to include as secondary to the left knee 
disability, that is neither cumulative nor redundant, and which 
raises a reasonable possibility of substantiating the claims, has 
not been received.  


CONCLUSIONS OF LAW

1.  The rating decisions dated September 2005, November 2006, 
February 2007 (issued in March 2007), and May 2007 denying 
service connection for left and right knee disabilities are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received with respect 
to the claims of service connection for a left knee disability or 
a right knee disability, to include as secondary to the left knee 
disability, and the claims may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for left and right knee 
disabilities was denied in a rating decision dated September 
2005.  At that time, the RO considered the Veteran's service and 
post-service treatment records and determined that, while the 
Veteran sought treatment for left knee pain during service, the 
evidence showed the he suffered from a left knee injury and 
disability prior to service, which did not undergo permanent 
worsening during service.  The RO also determined there was no 
evidence of a right knee disability in service or for more than 
30 years thereafter.  As a result, the RO denied the Veteran's 
claims of service connection for left and right knee 
disabilities.  

Instead of appealing the RO's determination by submitting a 
notice of disagreement, the Veteran requested that VA 
"reconsider" the denial of his claims and submitted additional 
evidence in support of his claims.  

While the Veteran requested reconsideration of the denial of his 
claims, the Board notes that "reconsideration" is only 
appropriate following a Board decision and, thus, the Veteran's 
request for reconsideration (of a Board decision) was not proper.  
See 38 C.F.R. § 19.11, 20.1000, 20.1001; VA Form 4597.  However, 
the Veteran had the right to submit additional evidence in 
support of his claims and have VA review the evidence and make a 
determination of whether a change was warranted in the previous 
decision.  Nevertheless, the Veteran was advised that, even with 
the submission of new evidence, he should be mindful of the one 
year period to appeal the RO's decision.  See VA Form 4107.  

The new evidence submitted in support of the Veteran's claims 
consisted of statements from the Veteran regarding his service as 
a crane operator in Vietnam, private X-rays of the Veteran's 
knees, which showed severe degenerative osteoarthritis of the 
medial joint compartments, right worse than left, and VA 
outpatient treatment records, dated from 2005 to 2006, which 
showed continued treatment for and complaints of bilateral knee 
pain diagnosed as bilateral knee arthritis and arthrosis.  The VA 
outpatient treatment records also noted the Veteran's report of 
suffering a left knee injury before service, which resulted in 
left knee instability, and that his post-service employment 
included doing maintenance for the State of Kansas, which 
involved ladder climbing and being on his feet for long periods 
of time, which was becoming more difficult.  

Following submission of the new evidence, the RO issued a rating 
decision in November 2006 denying the Veteran's left and right 
knee claims on the basis that he had not submitted new and 
material evidence to reopen the previously denied claims.  It 
appears the RO determined that the new evidence did not warrant a 
change in the previous decision and review of the record reveals 
that, as of September 2006, the Veteran had not submitted any 
communication expressing dissatisfaction or disagreement with the 
September 2005 rating decision or a desire to contest the result 
of that decision.  Therefore, the September 2005 rating decision 
had become final.  See 38 U.S.C.A. § 7105 (West 2002).  

The Veteran did not appeal the RO's November 2006 rating decision 
but, instead, again submitted additional evidence in support of 
his knee claims.  The evidence submitted in support of the 
Veteran's claims included statements from the Veteran regarding 
his military service and duties in Vietnam and VA outpatient 
treatment records dated from 2006 to 2007, which showed continued 
treatment for bilateral knee pain and arthritis.  The Veteran 
also submitted a letter from L.W., the director of the Kansas 
Bureau of Investigation, to Senator Pat Roberts, dated April 
2007, which asserted that the Veteran's service as a combat 
engineer included operating large cranes without power controls, 
which aggravated his left knee disability and resulted in damage 
to the right knee as the Veteran tried to compensate for his left 
knee.  

In rating decisions dated February 2007 (issued in March 2007) 
and May 2007, the RO determined that the Veteran had not 
submitted new and material evidence sufficient to reopen the 
previously denied claims of service connection for left and right 
knee disabilities.  To date, the Veteran has not submitted any 
communication expressing dissatisfaction or disagreement with the 
rating decisions issued in November 2006, March 2007, or May 2007 
or a desire to contest the result of those decisions.  Therefore, 
the rating decisions issued in November 2006, March 2007, and May 
2007 became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Instead, in July 2007, the Veteran again requested 
reconsideration of the service connection claims for left and 
right knee disabilities and referred to the September 2005 rating 
decision that denied entitlement to service connection for those 
disabilities.  Because the Veteran's request for reconsideration 
was not appropriate and the September 2005 rating decision had 
become final, the RO accepted his July 2007 statement as a 
request to reopen the previously denied service connection 
claims.  Indeed, the Board finds that, because the Veteran has 
not initiated appeals as to the rating decisions issued in 
September 2005, November 2006, March 2007, or May 2007, those 
decisions are final and the claims on appeal are correctly styled 
as requests to reopen the previously denied claims, thereby 
necessitating the submission of new and material evidence to 
reopen the previously denied claims.  

In making this determination, the Board notes that, while the 
previous rating decisions did not address entitlement to service 
connection for right knee disability as secondary to the left 
knee disability, the Veteran's claim of secondary service 
connection for a right knee disability, most recently raised by 
the Veteran, does not equate to a separate claim for benefits for 
that disability.  Instead, the Veteran's previous claim of 
service connection for a right knee disability included all 
theories of entitlement raised by the Veteran and the record now 
and at the time of the pervious rating decisions.  See Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).  

Since the last final rating decision in May 2007, the Veteran has 
submitted various pieces of evidence that he believes show his 
pre-existing left knee disability was aggravated during military 
service and that his current right knee disability was caused by 
his left knee disability.  The Veteran submitted a report of 
independent study which found that operators of heavy 
construction equipment are at risk for developing musculoskeletal 
disorders and that there is a need to perform a larger survey to 
further substantiate the outcome.  Also submitted were VA 
outpatient treatment records dated from 2007 to 2010, which show 
continued treatment for bilateral knee pain and arthritis.  The 
Veteran's primary care physician, Dr. J.M., submitted a written 
statement, dated April 2009, which details the Veteran's current 
medical conditions, including advanced osteoarthritis of both 
knees, which she noted has worsened over the years.  In support 
of his claim, the Veteran also submitted a description of his job 
at the Kansas Bureau of Investigation and thirty-three lay 
statements from family members, co-workers, and supervisors who 
attest that the Veteran has had knee problems since service and 
that they have noticed a decline in the Veteran's physical health 
and his ability to work over the years.  

At the time of the last final decision in May 2007, there was no 
evidence showing that the Veteran's pre-existing left knee 
disability underwent a permanent increase in disability during 
service.  However, since the last final decision in May 2007, the 
Veteran has not submitted any new lay or medical evidence that 
raises a reasonable possibility of substantiating the claim of 
service connection for a left knee disability, as there is no new 
lay or medical evidence of record that shows his pre-existing 
left knee disability was aggravated during or by his active 
military service.  

While the independent study is new, in that it was not of record 
at the time of the last final decision, the study is not 
considered material evidence because it merely states that heavy 
equipment operators are at risk for developing musculoskeletal 
disorders, without identifying the types of heavy construction 
equipment evaluated in the study or the types of disorders 
operators are at risk for developing.  Indeed, the independent 
study does not provide any specific details similar to the 
Veteran's case which raise a reasonable possibility of 
substantiating the fact that his pre-existing left knee 
disability was aggravated during or by service.  It also does not 
suggest a reasonably possibility that the Veteran's service, from 
September 1969 to September 1971, nearly 40 years ago, can be 
reasonably associated with a knee problem that pre-existed this 
service.  

Otherwise, the Board finds that the majority of the evidence 
submitted by the Veteran is essentially duplicative of the lay 
and medical evidence that was associated with the record at the 
time of the last final decision in May 2007.  Indeed, the 
Veteran's lay statements are duplicative in that they re-state 
his assertion that his left knee was aggravated by his duties as 
a crane operator during military service in Vietnam and the lay 
statements submitted by other laypersons are duplicative in that 
they re-assert that the Veteran has had knee problems since 
service, which have worsened over the years, all assertions which 
were considered at the time of the last final decision.  

Likewise, the Board finds that the medical evidence submitted 
since May 2007 is duplicative of the evidence associated with the 
claims file at the time of the last final decision because the 
new medical evidence documents continued treatment for bilateral 
knee arthritis and notes that the left knee was injured prior to 
service, which was considered at the time of the last final 
decision.  However, the new medical evidence does not contain any 
indication or findings that the pre-existing left knee disability 
was aggravated during or by service.  

As to the right knee disability, now claimed as secondary to the 
left knee disability, the Board finds that the Veteran has not 
submitted new or material evidence that raises a reasonable 
possibility of substantiating the claim on a direct or secondary 
basis.  Indeed, while the Veteran has provided detailed 
statements that he believes his right knee disability was 
incurred as a result of the abnormal gait caused by his left knee 
disability, this assertion was made and considered in the April 
2007 statement from L.W., which was considered at the time of the 
last final decision, and the Veteran has not otherwise submitted 
any new lay or medical evidence that shows his current right knee 
disability was incurred during service or as a result of his left 
knee disability.  Instead, the Veteran has provided a new 
argument and theory of entitlement based on the same or 
duplicative evidence that was of record at the time of the last 
final decision, which does not constitute new and material 
evidence sufficient to reopen the previously denied claim.  See 
Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In evaluating the Veteran's requests to reopen, the Board finds 
probative that, while the new evidence submitted in support of 
these claims include VA outpatient treatment records dated from 
2007 to 2010, no medical professional, including the Veteran's 
primary care physician, has opined or identified any clinical 
findings which show that the Veteran's pre-existing left knee 
disability was aggravated during service or that his current 
right knee disability was incurred during service or as a result 
of his left knee disability.  

Therefore, while the Board does not doubt the Veteran sincerely 
believes service connection is warranted for left and right knee 
disabilities, there is no new lay or medical evidence of record 
that shows his pre-existing left knee disability was aggravated 
during service nearly 40 years ago or that his right knee 
disability was incurred during service or is, otherwise, the 
result of his left knee disability.  Therefore, the Board finds 
that the evidence received in conjunction with the claims to 
reopen are not new and material, and do not serve to reopen the 
claim for service connection for left and right knee 
disabilities.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, the Board 
concludes that no further adjudication of these claims is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  Otherwise, 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Specific to requests to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Review of the record reveals that the RO provided the Veteran 
with proper notice of how to substantiate a service connection 
claim and attempted to provide the Veteran with notice as to the 
reasons why his service connection claims were previously denied.  
See November 2007.  However, the November 2007 letter was 
inadequate because it failed to provide the Veteran with the 
accurate reasons why his service connection claims were denied.  
Indeed, the November 2007 letter stated that the Veteran's claims 
were denied because no left or right knee disability was noted in 
his medical records; however, the claims were denied (1) because 
there was no evidence that the pre-existing left knee disability 
was aggravated during service and (2) because there was no 
evidence that the right knee disability was incurred during 
service or, otherwise, as a result thereof.  

Therefore, the Board finds the VCAA duty to notify has not been 
satisfied with respect to informing the Veteran of the 
information and evidence needed to substantiate his claim/request 
to reopen the previously denied service connection claims.  
However, after considering the entire record in this proceeding, 
including all evidence and material of record, the Board finds 
that the Veteran was not prejudiced by any failure to give notice 
as to the information and evidence needed to substantiate his new 
and material evidence claims because it appears he was aware of 
the information and evidence needed to substantiate his claims.  
Indeed, review of the Veteran's informal claim for benefits, 
received by VA In July 2007, his February 2008 notice of 
disagreement, and January 2009 substantive appeal reveals that 
the Veteran consistently argued that his pre-existing left knee 
disability was aggravated by service and that service connection 
should, therefore, be granted.  The Veteran also argued that his 
right knee disability was incurred as a result of his left knee 
disability and therefore, secondary service connection should be 
granted for his right knee disability.  

Therefore, given the Veteran's apparent knowledge of the type of 
evidence needed to reopen and, thus, substantiate, his new and 
material evidence claims (and, thus, any reopened service 
connection claim), the Board finds that any additional or proper 
notice to the Veteran would not have changed the outcome of this 
appeal because he was aware of the evidence and information 
needed in this case and did not submit it.  As a result, the 
Board finds the Veteran was not prejudiced by the notice defect 
in this case.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The evidentiary record 
contains the Veteran's service treatment records, as well as VA 
outpatient treatment records dated from 2004 to 2010 and private 
medical records from the Cotton Oneil Clinic.  Significantly, it 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with the claims on appeal; however, 
the Board finds a VA examination is not warranted because the 
Veteran has not submitted any new or material evidence that shows 
or suggests that his pre-existing left knee disability may have 
been aggravated during service or that his right knee disability 
may have been incurred during service or, otherwise, as a result 
of his left knee disability.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence having not been submitted, the claims 
for service connection for a left knee disability and a right 
knee disability, to include as secondary to the left knee 
disability, is not reopened, and the appeal is accordingly 
denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


